DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/2021 has been entered.

Response to Amendment
The amendment filed 01/06/2021 has been entered and made of record. Claims 5, 6, 8, 12, 14-17, 23, 30-32, 35, 37 are cancelled. Claims 1-4, 7, 9-11, 13, 18, 20-22, 24-29, 33, 34, 36, 38-48 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020, 01/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 7, 9-11, 13, 18, 20-22, 24-29, 33, 34, 36, 38-48 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference KASSEM (2014/0275819 A1) is made of record as teaching a display screen that includes information related to a physiological parameter being measured from a patient [abstract]. The display(s) (202) can be configured to receive signals from processing circuity (204), which can include a processor, a video card, etc. The input device(s) (206) can include touchscreen [0039]. Sensing device(s) (208) can include devices configured to sense and report on a physiological parameter, such as pulse oximeters [0039]. With further reference to Fig. 3, current data window (312) can be configured to show current information for one or more physiological parameters [0044]. Each physiological parameter can be displayed in a graphical display of the current parameter information [0045]. The graphical display (348) can be virtually any graphical representation, such as a waveform, graph line, etc. [0071]. The trends window (310) is configured to show one or more physiological parameters being monitored [0059]. The trends window (310) can be configured to show information for one or more physiological parameters in a trend time period [0053]. The trend time period can be longer than the current time period, and can precede the current time period or can overlap at least partially with the current time period [0053].
Reference PELZEK et al. (2009/0131762 A1) is made of record as teaching a system for synchronization between different medical signal acquisitions and processing devices [abstract]. As shown in Fig. 1 of Pelzek, Primary Medical Signal Acquisition 
Reference POWELL et al. (2012/0075103 A1) is made of record as teaching a system/method of generating and displaying waveforms of patient data on a touch screen display [abstract, 0044]. Each patient monitoring device (46) monitors physiological characteristics of a particular patient (50, such as oximetry [0049]. Patient data is presented in graphical form, such as a waveform [0070]. The strip charting can provide a real-time view of the patient data, as well as a historical view of the patient data [0070]. The user can zoom in/out of the displayed image as well as scroll forward or backward through the waveform display [0071, 0085]. The user can select a “Real Time” display button to view the waveform (252) in real-time. Playback buttons (256) are also included to provide a historical review of the waveform (252), and to pause the real-time updating of the waveform (252) [0087]. 
Reference FASCIANO (2009/0005703 A1) is made of record as teaching a historical trend screen (500) [0030, Fig. 5]. This provides values of a physiological 
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: wherein one or more of said plurality of processors are configured to process said first data or said other data or both, to create virtual channel data including non-measured parameter data resulting from processing said first data or said channel data or both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
13 January 2021